IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

J. K. B., MOTHER OF P. A. A.,        NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-3669
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

J. K. B., pro se, Appellant.

Dwight O. Slater, Children's Legal Services, Department of Children and Families,
Tallahassee, Kelley Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.